Citation Nr: 0902154	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In May 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Indianapolis RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in December 2006.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  The letter also 
provided notice that addresses the relevant rating criteria 
and effective date provisions.  Moreover, in December 2006 
after receiving the VCAA letter, the veteran indicated that 
he had nothing further to submit.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all relevant VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The Board observes that efforts 
were undertaken to associate the veteran's Social Security 
Administration (SSA) records with the claims file, but a May 
2007 response indicated that SSA was unable to locate them.  

The Board also notes the veteran and his friend's testimony 
that he first received shock treatments at VA facilities, 
which they believed were for PTSD, right after his separation 
from service in 1970.  The veteran's friend testified that he 
had repeatedly tried to obtain these records but was unable 
to do so.  However, the earliest VA hospital summary of 
record dated from January to April 1972 reflected that the 
veteran was admitted with a chief complaint of poor thinking 
and concentration for the past eighteen to twenty months.  
The diagnosis was acute psychotic reaction.  There was no 
indication that he had sought treatment before January 1972.  
Additionally, the veteran admitted during his hearing that he 
was unsure exactly when he first sought treatment after 
service.  Moreover, the veteran testified that he had never 
received counseling or treatment for PTSD at VA.  As such, it 
appears that the January 1972 was the first date that the 
veteran sought treatment for a mental illness and further 
efforts to attempt to obtain records before that date 
relevant to the claim on appeal would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The Board also acknowledges the June 2008 VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for records from Dr. L.H.L., 
and that efforts have not been undertaken to obtain them.  
However, the Board concludes that a decision on the veteran's 
claim can be made without these records as they are not 
relevant to the missing link in this case, a diagnosis of 
PTSD.  In this regard, the Board notes that the veteran and 
his friend testified that Dr. L.H.L., who was employed at 
P.C., had determined that the veteran was totally medically 
disabled.  However, the other evidence of record indicated 
that Dr. L.H.L. had not actually diagnosed PTSD.  
Importantly, the veteran stated that he thought he could get 
a written statement from Dr. L.H.L. saying he had PTSD, which 
reflects that there was not currently such a record in 
existence.  The Board also finds it significant that the 
veteran reported to the January 2007 VA examiner that he was 
treated at P.C. in the 1990s for schizophrenia.  Moreover, 
the examiner commented that the available records reflected 
that the veteran was treated at P.C. from 1994 to 2003 for 
schizophrenia and bipolar disorder.  As such, it appears that 
the veteran was not treated for PTSD at P.C. or by Dr. L.H.L.  
Moreover, the undersigned left the record open for a period 
of sixty days in order for the veteran and his friend to 
obtain records from P.C./Dr. L.H.L. but none have been 
associated with the claims file.  In sum, it appears that 
P.C. and Dr. L.H.L. do not have records relevant to the issue 
of PTSD and therefore it is not necessary to request records 
from Dr. L.H.L. in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(1).

The veteran underwent a VA examination in January 2007, which 
he and his friend assert was inadequate.  In his April 2007 
notice of disagreement, the veteran contended that the 
examination was only fifteen minutes.  However, the examiner 
indicated that the veteran was interviewed for approximately 
70 minutes.  Additionally, the Board finds that the 
examination report addresses all the necessary factors needed 
to decide the claim.  Further, the conclusions were based on 
a thorough examination of the veteran and are consistent with 
the rest of the evidence of record.  As such, the Board finds 
the January 2007 examination to be adequate.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran received the 
Combat Infantryman Badge, which has been determined to be 
indicative of combat service.  As such, the Board finds that 
the veteran is shown to have engaged in combat with the 
enemy. 

The Board must now turn to an analysis of the veteran's 
alleged stressor.  As previously stated, if the alleged 
stressor is combat related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be credible.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  During his VA examination, the veteran 
reported stepping over a bomb that the guy right behind him 
triggered and was killed, witnessing a guy get hit by a 
missile, and snipers shooting at him.  The Board finds that 
these alleged stressors are all consistent with his 
circumstances of service and therefore concedes these 
stressors.

However, in order to establish service connection, the 
veteran must have a diagnosis of PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  The Board notes that the 
competent evidence of record does not reflect a diagnosis of 
PTSD.  In this regard, although the veteran had a positive 
PTSD screen test in an October 2004 VA treatment report, the 
PTSD screen test was negative in August 2006.  Further, a 
diagnosis conforming to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) has not been shown in any of 
the medical evidence.  38 C.F.R. § 4.125.  During the January 
2007 VA examination, the veteran was diagnosed with paranoid 
type schizophrenia, cocaine dependency (both in partial 
remission), and polysubstance abuse and dependence (in 
remission).  The examiner noted that although the veteran did 
report stressors that met the DSM-IV stressor criteria, he 
did not report psychological symptoms that meet the DSM-IV 
PTSD symptom criteria such as re-experiencing the trauma, 
avoidance behaviors, numbing, and increased arousal.  
Additionally, his reduced level of social involvement was 
attributed to his other serious psychiatric disorders of 
schizophrenia and chemical dependency.  No psychological 
impairment could be attributed to any PTSD list symptoms.  

The Board affords this examination great probative weight.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  The Board notes that the 
examiner's conclusions are based on a thorough examination of 
the veteran and the claims file and are consistent with the 
other evidence of record.  The examiner commented on the 
veteran's long history of treatment for schizophrenia, which 
the other evidence of record reflected that he has been 
consistently diagnosed with since approximately 1974.  As 
reflected above, the examiner outlined what criteria were 
missing to establish a diagnosis of PTSD.  Thus, the Board 
affords this opinion great probative weight.  

In sum, as the veteran does not have a current diagnosis of 
PTSD, the claim cannot be granted.  Service connection 
requires evidence that establishes that the veteran currently 
has the claimed disability.  See Degmetich, 104 F. 3d at 
1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the veteran and his friend might sincerely believe 
that he suffers from PTSD and it is related to his service, 
they are not medical professionals competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


